Citation Nr: 0310468	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
congestion of ocular vessel secondary to Graves disease.

2.  Entitlement to a rating in excess of 10 percent for 
chronic prostatitis.

3.  Entitlement to a rating in excess of 10 percent for tinea 
corporis.

4.  Entitlement to a rating in excess of 10 percent for 
hypothyroidism secondary to treatment for Graves' disease.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1946 to 
March 1950, from December 1950 to December 1954, and from 
July 1957 to July 1970.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 RO rating 
decision.  

In a February 2002 written statement and during a January 
2003 video conference hearing, the veteran raised a claim for 
special monthly compensation for loss of use of a creative 
organ.  This matter has not been developed or certified for 
appeal, and is not inextricably intertwined with the issues 
now before the Board on appeal.  Therefore, it is referred to 
the RO for appropriate action.
 
REMAND

The law significantly changed during this appeal. On November 
9, 2000, the Veterans Claims Assistance Act of 2000, (VCAA), 
38 U.S.C.A. §§ 5100 et. seq., was enacted into law.  VA 
published implementing regulations in August 2001, and these 
were made effective from date of the law's enactment.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined VA's 
obligations to notify and assist claimants.  This change in 
the law applies to all claims filed on or after the date of 
the VCAA's enactment, or filed before the date of enactment 
and not yet final as of that date.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that all provisions of the VCAA potentially apply to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

In September 2002 and October 2002, private medical records 
pertaining to the veteran were associated with the claims 
file.  These records were received subsequent to the issuance 
of the last supplemental statement of the case (in September 
2002).  Neither the veteran nor his representative have 
waived RO review of these documents, and therefore they must 
be returned to the RO for initial consideration.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The regulations for rating skin disabilities changed during 
this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The RO must compare the severity of the veteran's tinea 
corporis under both the old and the new regulations and 
afford him the benefit of whichever set of regulations that 
permits a higher rating.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Of course, a rating under the revised criteria 
may not be afforded prior to the effective date of the 
revision.  

The Board also finds it necessary to have the veteran re-
examined for purposes of determining the severity of his eye, 
prostate, skin, and thyroid disabilities and the effect of 
these conditions on his ability to be gainfully employed.  VA 
last evaluated the veteran over two years ago, in November 
2000.  By the time this case is returned to the Board 
following remand, the report of these examinations will be, 
in the Board's judgment, too dated to be properly considered 
"contemporaneous."  See, e.g., Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The most recent medical records were associated with the 
claims file in October 2002.  To ensure that he undergoes a 
fully informed evaluation, clinical data taking into account 
treatment of the veteran since October 2002, should be 
secured. 

Finally, as the veteran has currently been assigned the 
maximum schedular rating of 20 percent for congestion of the 
ocular vessel secondary to Graves' disease under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6022 (2002), the RO should consider 
whether the issue of entitlement to an extraschedular rating 
warrants referral to the Under Secretary for Benefits or to 
the Director of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b) (2002).
 
Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claims on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.   Review the private medical records 
associated with the claims file in 
September 2002 and October 2002, as well 
as any other pertinent records associated 
with the claims file following the 
issuance of the supplemental statement of 
the case in September 2002.  

3.  Obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
have treated the veteran for eye, skin, 
prostate, and/or thyroid symptoms since 
October 2002.  After securing the 
necessary release(s), obtain these 
records, including, but not limited to, 
complete clinical and outpatient treatment 
records, notes, and consultation reports.

4.  Thereafter, schedule the veteran for 
VA eye, thyroid, skin, and genitourinary 
examinations.  Ensure that his claims 
folder is reviewed by each examiner in 
conjunction with the examinations.  The 
examiner(s) should perform any tests 
deemed necessary.  The examiner(s) should 
detail the severity of the veteran's 
service-connected eye, thyroid, skin, and 
prostate disabilities, as well as the 
effect of these conditions on his ability 
to be gainfully employed.  In detailing 
the service-connected disability, if 
there is co-existent non-service-
connected disability affecting the eye, 
thyroid, skin, or genitourinary system, 
the examiner(s) should identify the non-
service-connected disability or 
disabilities and indicate whether it is 
possible to differentiate the disabling 
manifestations of the service-connected 
and non-service-connected condition(s).

5.  Upon receipt, review the examination 
reports to ensure their adequacy.  If an 
examination report is inadequate for any 
reason, return it to the examining 
physician for appropriate revision. 

6.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the veteran's 
claims, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA and the 
revised rating criteria for skin 
disabilities.  If the veteran has failed 
to report for an examination, the 
provisions of 38 C.F.R. § 3.655 should be 
cited and considered.  The SSOC should 
also include a determination as to whether 
referral for consideration of an 
extraschedular rating for the veteran's 
congestion of the ocular vessel secondary 
to Graves' disease is appropriate under 
the provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail in 
the SSOC.  An appropriate period of time 
should be allowed for response to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of his claims.  38 C.F.R. §§ 3.158 and 3.655 
(2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

